DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Claim status in the amendment received on 10/24/2022:
Claims 2 and 11 have been cancelled.
Claims 1, 4, 10, 12-13 and 20 have been amended.
Claims 1, 3-4, 6-10, 12-13 and 15-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, 12-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No.: US 20030200285 A1) in view of Lear et al. (RFC 8520) and Yang et al. (Pub. No.: US 20180063290 A1) and further in view of Barnard et al (Pub. No.: US 20190342179 A1).
As to claim 1, Hansen teaches a method comprising: 
receiving, at a supervisory device that supervises an edge device at an edge of a network, identification information specified by a node in the network (fig. 2, 66, “Server 24”, teaches a supervisory device, “Gateway 20” teaches an edge device, and paragraph [0053], “device 14” teaches a node); 
retrieving, by the supervisory device, information regarding the node from a location (paragraph [0058], “…retrieves the configuration information associated with the device from one or more sources--remote and/or local…” and paragraph [0016]);
generating, by the supervisory device and based on the information regarding the node, a data pipeline configuration for the edge device (paragraph [0058], i.e. generating a customized configuration for the gateway); and 
sending, by the supervisory device, the data pipeline configuration to the edge device (fig. 2, 70 and 71), wherein the data pipeline configuration specifies a protocol connector for the edge device to use when extracting data from traffic sent by the node in the network (paragraph [0017], “SNMP MIBs that correspond to the device” teaches protocol connector) and causes the edge device to extract the data from the traffic sent by the node using the specified protocol connector (paragraph [0026], “Gateway 20 communicates with each device 14 to 17 via internal network 19 using one or more protocols, such as SNMP (Simple Network Management Protocol)”),
wherein the information regarding the node specifies a data transformation for the data, and wherein the data pipeline configuration comprises a script for execution by the edge device on the data extracted by the edge device to perform the data transformation  (paragraph [0044], calculation performed on the data teaches data transformation,  expressions teaches script to perform the transformation).  
Hansen does not explicitly teach receiving URI  for retrieving information regarding the node, script for datatype transformation and information specifying a protocol associated with the node.
However, in the same field of endeavor (controlling network devices) Lear at least teaches receiving, at a supervisory device that supervises an edge device at an edge of a network, a uniform resource identifier specified by a node in the network (“1.9 Order of Operations”,1-2, i.e. receiving the URL, which teaches URI); 
retrieving, by the supervisory device, information regarding the node from a location indicated by the uniform resource identifier (“1.9 Order of Operations”, 3, i.e. retrieving MUD file (information regarding the node) from the MUD file server indicated by the URL, please also see “Figure 1: MUD Architecture”).
Based on Hanson in view of Lear, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving URI  for retrieving information regarding the node (taught by Lear) with configuring network devices associated with network nodes based on data retrieved from remote server (taught by Hanson) in order to utilize the URI to access device information in the remote server and provide means of extensibility for manufacturers to express other device capabilities or requirements as motivated by Lear in pgs. 4-5.
Hanson in view of Lear does not explicitly teach script for datatype transformation and information specifying a protocol associated with the node.
However, in the same field of endeavor (network data collecting and processing) Yang teaches information regarding a node specifies a data type transformation for a data, and wherein a data pipeline configuration comprises a script for execution by an edge device on the data extracted by the edge device to perform the data type transformation (paragraph [0020], i.e. “workflow script”, and paragraph [0035]).
Based on Hanson in view of Lear and further in view of Yang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate script for datatype transformation (taught by Yang) with  receiving URI  for retrieving information regarding the node (taught by Lear) with configuring network devices associated with network nodes based on data retrieved from remote server (taught by Hanson) in order to utilize the URI to access device information in the remote server and provide means of extensibility for manufacturers to express other device capabilities or requirements as motivated by Lear in pgs. 4-5, and in order to make sure the collected data conforms to the current network management system and to ease of calculation of the expressions as motivated by Yang (paragraph [0035]).
Hanson in view of Lear and further in view of Yang does not explicitly teach information specifying a protocol associated with the node.
However, in the same field of endeavor (network data collecting and processing) Barnard teaches retrieving, by the supervisory device, information regarding the node (paragraph [0005], “…select a set of the program logic, from the one or more sets of program logic, that is configured to support the proprietary protocol…”);
generating, by the supervisory device and based on the information regarding the node, a data pipeline configuration for the edge device (paragraph [0005], “…a representation of the program logic…”); and 
sending, by the supervisory device, the data pipeline configuration to the edge device, wherein the data pipeline configuration specifies a protocol connector for the edge device to use when extracting data from traffic sent by the node in the network and causes the edge device to extract the data from the traffic sent by the node using the specified protocol connector (paragraph [0005], “…receipt of which is configured to cause the edge gateway software application to be able to execute the set of program logic and obtain thereby configuration and state information from the particular computing device…” and paragraphs [0111]-[0113]), 
wherein the information regarding the node specifies a protocol used by the traffic sent by the node that corresponds to the specified protocol connector (paragraph [0005], “…select a set of the program logic, from the one or more sets of program logic, that is configured to support the proprietary protocol…” and paragraphs [0111]-[0113]).


 Based on Hanson in view of Lear and Yang and further in view of Barnard, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate information specifying a protocol associated with the node (taught by Barnard) with script for datatype transformation (taught by Yang) with  receiving URI  for retrieving information regarding the node (taught by Lear) with configuring network devices associated with network nodes based on data retrieved from remote server (taught by Hanson) in order to utilize the URI to access device information in the remote server and provide means of extensibility for manufacturers to express other device capabilities or requirements as motivated by Lear in pgs. 4-5, and in order to make sure the collected data conforms to the current network management system and to ease of calculation of the expressions as motivated by Yang (paragraph [0035]), and in order to enable communicating with variety  of managed devices in accordance with the protocols supported by the managed devices as motivated by Barnard (paragraph [0111]).

As to claim 3, Hanson teaches wherein the edge device comprises one of: a network router, a network gateway, or a network access point (fig. 2, “Gateway 20”).  

As to claim 4, Hanson teaches wherein the information regarding the node further specifies one or more cloud-hosted applications to which the data extracted by the edge device  should be sent (paragraph [0044], “…reporting such information to a centralized server…”).  

As to claim 7, Hanson teaches wherein the one or more cloud-hosted applications are associated with a manufacturer of the node in the network (paragraph [0051]).  
As to claim 8, Lear further teaches establishing a trust relationship between the supervisory device and a host of the uniform resource identifier, prior to retrieving the information regarding the node located at the uniform resource identifier (“13.2.  Verifying a MUD File Signature”).  The limitations of claim 8 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 9, Lear further teaches wherein the node in the network specifies the uniform resource identifier via a Manufacturer Usage Description message sent by the node (“1.9. Order of Operations”, MUD).  The limitations of claim 9 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.

As to claim 10, Hansen further teaches an apparatus, comprising: one or more network interfaces; a processor coupled to the one or more network interfaces and configured to  execute one or more processes; and a memory configured to store a process that is executable by the processor (paragraph [0020]). Therefore, the limitations of claim 10 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 12-13 and 16-18, the claims are substantially similar to claims 3-4 and 7-9, respectively. Please refer to each respective claim above.

As to claim 19, Hansen teaches wherein the apparatus is located outside of the network (paragraph [0040]).

As to claim 20, the limitations of claim 20 are substantially similar  to claim 10. Please refer to claim 10 above.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No.: US 20030200285 A1) in view of Lear et al. (RFC 8520) and in view of Yang et al. (Pub. No.: US 20180063290 A1) and Barnard et al (Pub. No.: US 20190342179 A1) and further in view of Gazzetti et al. (Pub. No.: US 20190280932 A1).
As to claim 6, Hansen in view of Lear and Yang and further in view of Barnard does not teach publishing the data using MQTT protocol. 
However, in the same field of endeavor (controlling network devices) Gazzetti teaches one or more cloud-hosted applications comprise an MQTT message broker, and wherein the information regarding the node specifies an MQTT topic to which the data should be published by the edge device (paragraph [0076]).
Based on Hanson in view of Lear and Yang and Barnard and further in view of Gazzetti, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate publishing the data using MQTT protocol (taught by Gazzetti) with information specifying a protocol associated with the node (taught by Barnard) with script for datatype transformation (taught by Yang) with  receiving URI  for retrieving information regarding the node (taught by Lear) with configuring network devices associated with network nodes based on data retrieved from remote server (taught by Hanson) in order to utilize the URI to access device information in the remote server and provide means of extensibility for manufacturers to express other device capabilities or requirements as motivated by Lear in pgs. 4-5, and in order to make sure the collected data conforms to the current network management system and to ease of calculation of the expressions as motivated by Yang (paragraph [0035]), and in order to enable communicating with variety  of managed devices in accordance with the protocols supported by the managed devices as motivated by Barnard (paragraph [0111]), and in order to publish the data more efficiently and reduce network bandwidth consumption.

As to claim 15, the limitations of claim 15 are substantially similar  to claim 6. Please refer to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lear et al. (Pub. No.: US 20170033984 A1), teaches configuring network devices by retrieving, by a controller and according to a URI, specific network device information from a remote location. Please see figs. 1-2 and the associated paragraphs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/18/2022